 
EXHIBIT 10.13
 
AMENDMENT NO. 2 TO REORGANIZATION PLAN
AND AGREEMENT FOR PURCHASE AND SALE OF ASSETS
 
 
This AMENDMENT NO. 2 TO REORGANIZATION PLAN AND AGREEMENT FOR PURCHASE AND SALE
OF ASSETS (“Amendment No. 2”) is entered into as of October 1, 2007 among Cadiz
Inc., a Delaware corporation (“Cadiz”), and Mark A. Liggett (“Liggett”), in his
capacity as successor in interest to Exploration Research Associates,
Incorporated., a California corporation (“ERA”) and in his individual capacity
as former sole shareholder of ERA and as the successor in interest to ERA.  The
parties to this Amendment No. 2 are hereinafter sometimes referred to
collectively as the "Parties".
 
 
RECITALS:
 
WHEREAS, Cadiz, ERA and Liggett entered into a Reorganization Plan and Agreement
for Purchase and Sale of Assets dated as of February 18, 1998, pursuant to which
Cadiz purchased the assets of ERA.  ERA subsequently liquidated, with Liggett,
as the sole shareholder of ERA, becoming the successor in interest to ERA.  In
March 2000, subsequent to such liquidation, Cadiz and Liggett entered into an
Amendment to the Reorganization Plan and Agreement for Purchase and Sale of
Assets (“Amendment No. 1”).  Such Reorganization Plan and Agreement for Purchase
and Sale of Assets, as amended, shall be referred to as the "Reorganization Plan
and Agreement"; and
 
WHEREAS, concurrently herewith, the Parties are entering into a Settlement
Agreement and Release (“Settlement Agreement”) by which the Parties will fully
and finally settle, terminate and resolve any and all disputes, claims, demands
and causes of action, whether known or unknown, contingent or certain, past,
present or future, which they may have had in any way related to the
Reorganization Plan and Agreement; and
 
WHEREAS, the Settlement Agreement requires that the Parties execute and deliver
this Amendment No. 2;
 
NOW THEREFORE, in consideration of the above recitals, the promises and the
mutual representations, warranties, covenants and agreements herein contained,
the Parties hereby agree as follows.  Defined terms used herein shall, if not
otherwise defined in this Amendment No. 2, have the same meaning as set forth in
the Reorganization Plan and Agreement.
 
1.           Contingent Shares.  The first paragraph of Section 2.01(b) is
hereby deleted and replaced in its entirety with the following:
 
"(b)           Up to 300,000 additional shares of Cadiz Common Stock shall be
contingently issuable to the Shareholder as set forth below.  The Cadiz Common
Stock to be delivered to the Shareholder pursuant to this subsection (b) shall
be referred to herein as the "Contingent Shares".
 
One Hundred Twenty Five Thousand (125,000) Contingent Shares shall be issued to
Shareholder if, on or prior to October 1, 2013, any one of the five conditions
set forth on Schedule A is satisfied;
 
The remaining One Hundred Seventy Five Thousand (175,000) Contingent Shares
shall be issued to Shareholder if, on or prior to October 1, 2013, any one of
the three conditions set forth on Schedule B is satisfied.
 
In the event that the number of outstanding shares of Cadiz Common Stock is
changed by a stock dividend, recapitalization, stock split, reverse stock split,
subdivision, combination, reclassification or similar change in the capital
structure of the Cadiz without consideration, then the number of Contingent
Shares shall be proportionately adjusted.
 
2.           Extension of Agreement.  The first sentence of the third paragraph
of Section 2.01(b) is hereby amended by replacing the phrase "within the first
ten years following the Closing Date" with the phrase "on or before October 1,
2013."
 
3.           Definitions.
 
A.           The third sentence of the third paragraph of Section 2.01(b) is
hereby deleted and replaced with the following sentence:
 
"For purposes of this subsection (b), the term “Change in Control” shall mean
the occurrence of any of the following: (a) when the Company acquires actual
knowledge that any person (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act) is or becomes the beneficial owner (as defined in Rule 13d-3
of the Exchange Act) directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company's
then-outstanding securities; (b) upon the first purchase of Common Stock
pursuant to a tender or exchange offer (other than a tender or exchange offer
made by the Company); (c) upon the approval by the Company's shareholders of:
(i) a merger or consolidation of the Company with or into another corporation
(other than an Affiliate of the Company), which does not result in any capital
reorganization or reclassification or other change in the Company's
then-outstanding shares of Common Stock, (ii) a sale or disposition of all or
substantially all of the Company's assets, or (iii) a plan of liquidation or
dissolution of the Company; or (d) if during any period of two consecutive
years, the individuals who at the beginning of such period constitute the Board
of Directors of the Company cease for any reason to constitute at least a
majority thereof, unless the election, or the nomination for election by the
Company's shareholders, of each new director is approved by a vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of the period.
 
B.           The third sentence of the fourth paragraph of Section 2.01(b) is
hereby deleted.
 
4.           Successors and Assigns.  A new Section 14.12 is hereby added to
read in its entirety as follows:
 
"14.12                                Successors and Assigns.  This Agreement
shall be binding upon and inure to the benefit of the Parties and their
respective successors, heirs, personal representatives and assigns."
 
5.           Counterparts; Effectiveness.  This Amendment No. 2 may be executed
in any number of counterparts, each of which, when executed and delivered, shall
be deemed to be an original.  All of such counterparts, taken together, shall
constitute but one and the same agreement.  This Amendment No. 2 shall become
effective upon the execution of a counterpart of this Amendment No. 2 by each of
the parties hereto.
 
6.           Existing Agreement.  Except as otherwise amended or modified herein
or hereby, the provisions of the Reorganization Plan and Agreement are hereby
reaffirmed and shall remain in full force and effect.
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.
 
CADIZ INC.
 
By:                                                                           
Name:  Keith Brackpool
Title: Chairman and Chief Executive Officer
 
 
                                                                                 
Mark A. Liggett
 
 
 
SETTLEMENT AGREEMENT AND RELEASE

 
This Settlement Agreement and Release ("Agreement") is made and entered into as
of October 1, 2007 among Cadiz Inc., a Delaware corporation (“Cadiz”), and Mark
A. Liggett (“Liggett”), in his capacity as successor in interest to Exploration
Research Associates, Incorporated, a California corporation (“ERA”) and in his
individual capacity as former sole shareholder of ERA and as the successor in
interest to ERA.  Liggett and Cadiz are sometimes individually referred to
herein as "Party" and are sometimes referred to herein collectively as
"Parties."

 
RECITALS

 
A.  
Cadiz, ERA and Liggett entered into a Reorganization Plan and Agreement for
Purchase and Sale of Assets dated as of February 18, 1998, pursuant to which
Cadiz purchased the assets of ERA.  Such Reorganization Plan and Agreement for
Purchase and Sale of Assets, as amended, shall be referred to in this Agreement
as the "Reorganization Plan and Agreement".  ERA subsequently liquidated, with
Liggett, as the sole shareholder of ERA, becoming the successor in interest to
ERA.  In March 2000, subsequent to such liquidation, Cadiz and Liggett entered
into an Amendment to the Reorganization Plan and Agreement for Purchase and Sale
of Assets (“Amendment No. 1”).


 
B.  
By entering into this Agreement, it is the intention of the Parties to fully and
finally settle, terminate and resolve any and all disputes, claims, demands and
causes of action, whether known or unknown, contingent or certain, past, present
or future, which they may have had in any way related to the Reorganization Plan
and Agreement.


 
C.  
Prior to the execution of the Reorganization Plan and Agreement, Cadiz and
Liggett were parties to certain agreements (the "Royalty Agreements") pursuant
to which, among other things, Cadiz granted to Liggett participation rights and
fee rights (collectively, the "Royalty Rights") relating to the acquisition
and/or disposition by Cadiz of certain property rights (including water
rights).  Prior to the execution of the Reorganization Plan and Agreement, all
of the rights of Liggett under such Royalty Agreements were assigned by Liggett
to ERA and, as assets of ERA, were assigned and transferred to Cadiz pursuant to
the Reorganization Plan and Agreement.


 
D.  
The Reorganization Plan and Agreement provides for the contingent issuance to
Liggett of up to 600,000 shares of the common stock of Cadiz (before giving
effect to the 1 for 25 reverse split of Cadiz' common stock in 2003) (the
“Contingent Shares”), of which 100,000 shares were issued to Liggett in 2000
pursuant to Amendment No. 1.


 
E.  
The conditions provided in the Reorganization Plan and Agreement for the
issuance of the Contingent Shares to Liggett were designed in large part to
replace the Royalty Rights previously held by Liggett and/or ERA, and were
crafted with a view to the reasonable expectations of the Parties concerning the
process and timing by which Cadiz would be developing its land and water
resources, including the Cadiz Groundwater Storage and Dry-Year Supply Program
in the Cadiz and Fenner Valleys (the “Cadiz Project”).


 
F.  
Due to, among other things, certain actions taken by the Metropolitan Water
District of Southern California (the “MWD”) in 2002, Cadiz was not able to
proceed with the Cadiz Project and its other land and water resource development
programs as originally anticipated by the parties to the Reorganization Plan and
Agreement and, as a consequence, the benchmarks provided in the Reorganization
Plan and Agreement for the issuance of Contingent Shares to Liggett became no
longer meaningful or practical as a means for measuring Liggett's entitlement to
the consideration originally intended by the parties to the Reorganization Plan
and Agreement to be associated with the sale to Cadiz of the assets of ERA.


 
G.  
Cadiz believes that the assertion by Liggett, following the actions of the MWD
in 2002, of any claims against Cadiz or any third party that he has been unduly
deprived of the economic benefits of the Reorganization Plan and Agreement would
not then have been, nor would it presently be, in the best interests of Cadiz,
the Cadiz Project, or development of other Cadiz properties subject to the
Reorganization Plan and Agreement.


 
H.  
Liggett believes that the Reorganization Plan and Agreement included an implied
provision that the number of Contingent Shares be proportionately adjusted for
the number of outstanding shares of Cadiz Common Stock changed by a stock
dividend, recapitalization, stock split, reverse stock split, subdivision,
combination, reclassification or similar change in the capital structure of
Cadiz.


 
I.  
Liggett has not, to date, exercised any legal right he may have to formally
assert such claims.


 
J.  
Cadiz desires to derive the full benefit of the assets acquired by Cadiz.


 
K.  
In order to avoid litigation, attorneys' fees and aggravation, and in order to
avoid any controversy which may adversely affect the Cadiz Project and Cadiz'
other land and water resource development programs, it is in the best interests
of the Parties that the Reorganization Plan and Agreement be further amended so
as to enable Liggett to receive substantially the same economic benefit intended
by the parties to the Reorganization Plan and Agreement.


 

 
AGREEMENT

 
NOW, THEREFORE, for and in consideration of the foregoing promises/recitals, and
the mutual undertakings set forth below, and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:

 
1.           Recitals

 
The recitals are incorporated herein as though fully set forth in the Agreement.

2.            Settlement Consideration
b
 
In consideration of the covenants, undertakings, and releases given herein by
the Parties, and in full and complete satisfaction of all disputes between them
with respect to the Reorganization Plan and Agreement:

 
A.           Amendment No. 2 to Reorganization Plan and Agreement.  The Parties
shall, concurrently herewith, execute and deliver to each other "Amendment No. 2
to Reorganization Plan and Agreement for Purchase and Sale of Assets" in the
form of Exhibit A hereto ("Amendment No. 2"); and

 
B.           Covenant Not to Assert Claims.  Liggett agrees that neither Liggett
nor any of his agents, successors, assigns, subsidiaries, partners or affiliates
shall, without the express prior written consent of Cadiz, assert any right,
claim, demand, action, cause of action, or suit against any person or entity not
a party to this Agreement ("Third Party") seeking damages or any other remedy
with respect, generally, to the subject matter of the Reorganization Plan and
Agreement or this Agreement or, specifically, to any action which such Third
Party has taken or failed to take which may have adversely impacted the ability
of Liggett or any of his agents, successors, assigns, subsidiaries, partners or
affiliates to receive or otherwise realize any anticipated benefits under the
Reorganization Plan and Agreement.

 
3.           No Admission of Liability

 
This Agreement constitutes a compromise and settlement of disputed claims which
are denied and contested and nothing in this Agreement, or any document referred
to herein, nor any act (including, but not limited to, the execution of this
Agreement) of any Party hereto, nor any transaction occurring between any
Parties hereto prior to the date hereof is or shall be treated, construed or
deemed as an admission by any Party hereto of any liability, fault,
responsibility, or guilt of any kind to any other Party hereto or to any
person.  All such liability, fault, responsibility and guilt of any kind is
hereby expressly denied.
 
4.           Limited Release

In consideration of the recitals, the execution by the Parties of Amendment No.
2, and the promises, warranties and covenants contained in this Agreement, each
Party hereto, on behalf of itself, his or its agents, successors, assigns,
subsidiaries, partners and affiliates hereby fully releases and forever
discharges each other Party hereto and each of their agents, consultants, heirs,
successors, assigns, affiliates, directors, officers, employees, shareholders,
executives, attorneys, accountants, representatives and other related persons
(collectively, the "Released Parties") from any and all rights, claims, demands,
actions, causes of action, costs, losses, suits, liens, debts, damages,
judgments, executions and demands of every nature, kind and description
whatsoever, whether known or unknown, either at law, in equity or otherwise,
which any Party hereto or any of his or its agents, successors, assigns,
subsidiaries, partners and/or affiliates ever had or may have against the
Released Parties, and which arise under or in connection with the Reorganization
Plan and Agreement or the subject matter thereof, and/or in connection with the
dealings between the Parties with respect to the subject matter of the
Reorganization Plan and Agreement up to and including the closing of the
transactions contemplated in the Agreement; provided that nothing herein shall
be deemed to release any Released Party from any liability or obligations
arising in connection with facts or circumstances which occur or arise for the
first time after the effective date of Amendment No. 2.

 
5.           Waiver of Civil Code Section 1542

 
The Parties hereby waive any and all rights or benefits which they may have
under Section 1542 of the California Civil Code, which provides:

 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 
The Parties represents and warrant that they understand the effect of this
waiver of Section 1542 of the California Civil Code.  It is expressly understood
and agreed that the possibility that unknown claims exist has been explicitly
taken into account in determining the consideration to be given for this
Agreement and that a portion of that consideration, having been bargained for in
full knowledge of the possibility of such unknown claims, was given in exchange
for the release and discharge of claims covered by this waiver.
 
6.           Authority
 
The Parties, and each of them, represent and warrant that they have the full
power and authority to execute, deliver and perform under this Agreement, and
that any needed consent or approval from any other person has been obtained.
 
7.          Voluntary Agreement/Understanding of the Terms of the Agreement

The Parties, and each of them, enter into this Agreement and any documents
referred to herein, knowingly and voluntarily.  By signing this Agreement and
any of the documents referred to herein, the Parties acknowledge that: (a) they
have been furnished with copies of, and have read, this Agreement, (b) they have
relied upon their own judgment, belief, knowledge, understanding and expertise
(after having had the opportunity to consult with legal counsel) concerning the
terms, conditions and legal effects of this Agreement, (c) they fully understand
and agree to the terms, conditions and effects of this Agreement and their
rights and obligations hereunder, (d) they have freely and voluntarily entered
into this Agreement without duress or undue influence, and (e) they hereby agree
to be fully bound by the terms of the Agreement.

 
Each Party hereby acknowledges that it has not relied upon the other Party or
the other Party's attorneys or advisors for legal or tax advice, and has, if
desired, in all cases sought the advice of such Party's own legal counsel and
tax advisers.
 
8.           Waranty of Representation

The Parties hereto and the individuals executing this document warrant that all
factual statements and representations contained in this Agreement are true and
correct and that no material information has been omitted or concealed from them
that would render such statements or representations false or materially
misleading.
 
9.           No Other Actions - Convenant Not to Sue

The Parties, and each of them, represent and warrant to one another that no
Party has  commenced or prosecuted (and will not commence or prosecute) any
other action or proceeding for recovery of damages or for any form of equitable
relief, declaratory relief or any other form of action or proceeding or
arbitration against one another based upon the claims, damages, causes of
action, obligations, damages and/or liabilities released in this Agreement
including, but not limited to, the claims that are the subject of this
Agreement.  The Parties, and each of them, expressly agree that this Agreement
shall constitute a complete defense to any action or other proceeding related to
the matters herein released and a judicial bar to the institution of any such
action or proceeding.

 
10.
No Assignment, Liens or Subrogation Claims


 
The Parties, and each of them, represent and warrant that no portion of any
claim, right, demand, action or cause of action which they have or might have
arising out of the matters referred to herein, nor any portion of any recovery
or settlement to which they might be entitled, has been assigned or transferred
to any other person, including by way of subrogation or operation of law or
otherwise, and that they are the legal and beneficial owner of such claims free
and clear of all liens, claims, encumbrances and charges.  The Parties, and each
of them agree to indemnify, defend, and hold all other Parties harmless from any
liability, claims, demands, damages, costs, expenses or attorneys’ fees incurred
by any Party as a result of any persons asserting any such assignment or
transfer of any rights or claims under such assignment or transfer.

 
11.
Additional Documents — Duty to Cooperate


 
The Parties, and each of them, shall execute and deliver such other and further
instruments, documents and papers, and shall perform any and all acts necessary
to give full force and effect to all of the terms and provisions of this
Agreement.

 
12.
Binding Effect


 
The Agreement and all documents referred to herein, shall bind and inure to the
benefit of each of the Parties hereto and their respective successors in
interest.  Except as expressly provided herein, this Agreement is not for the
benefit of any person not a Party hereto or specifically identified as a
beneficiary herein or not specifically identified as a person or entity released
hereby, and is not intended to constitute a third party beneficiary contract.

 
13.
Governing Law


 
This Agreement shall be interpreted, enforced and construed in accordance with
the laws of the State of California.

 
14.
Enforceability — Severable Provisions


 
If any provision of this Agreement shall be found by a court to be void,
voidable, invalid, or unenforceable, the remaining portions shall remain in full
force and effect except in the event of a material failure of consideration.

 
15.
No Violation of Law


 
Nothing herein shall be construed as an agreement by any party to do anything
which is in violation of California law or in violation of the public policy of
California.

 
16.
Integration


 
This Agreement, and the documents and instruments referred to herein, constitute
a single, integrated written contract expressing the entire agreement and
understanding of the Parties relative to the subject matter hereof.  No
covenants, agreements, representations or warranties of any kind whatsoever have
been made by any party hereto, except as specifically set forth in this
Agreement.  All prior commitments, discussions, understandings and negotiations,
whether written or oral, express or implied, have been, and are, merged and
integrated into, and are superseded by, this Agreement.

 
17.
Fees and Costs


 
All Parties, and each of them, shall bear their own costs and attorneys' fees
incurred in connection with this Agreement.

 
18.
Waiver, Modification and Amendments


 
No breach of this Agreement or of any provision herein can be waived except by
an express written waiver executed by the Party waiving such breach.  Waiver of
any one breach shall not be deemed a waiver of any other breach of the same or
other provisions of this Agreement.  Moreover, this Agreement may be amended,
altered, modified or otherwise changed in any respect or particular only by a
writing duly executed by the Parties hereto or their authorized representative.

 
19.
Neutral Interpretation — Ambiguities or Uncertainties


 
In any action to construe the terms of this Agreement, this Agreement shall be
considered the product of negotiation by and among the Parties.  Any ambiguities
or uncertainties contained in this Agreement shall be equally and fairly
interpreted and construed.  No clause or provision shall be interpreted more
strongly in favor of or against one party or the other, based upon the source of
the draftsmanship, but shall be interpreted in a neutral manner.  Accordingly,
the Parties hereby waive the benefit of California Civil Code Section 1654 and
any successor or amended statute, providing that in cases of uncertainty,
language of a contract should be interpreted most strongly against the drafter
of the contract.

 
20.
Counterparts


 
This Agreement may be executed by facsimile transmission and in counterpart
originals by each Party, which, when taken together, shall constitute the whole
of the agreement as between the Parties.  True and correct copies of the fully
executed Agreement will be effective to enforce the terms and provisions set
forth herein.

 
21.
Survival of the Executory Provisions


 
Any and all executory provisions under this Agreement and the documents referred
to herein shall survive the consummation of this Agreement and shall continue in
full force and effect until fully performed and satisfied.

 
22.
Captions


 
Section, paragraph and other captions or headings contained in this Agreement
are inserted as a matter of convenience and for reference, and in no way define,
limit, extend or otherwise describe the scope or intent of this Agreement.

 
IN WITNESS WHEREOF, the Parties execute this Agreement.

 

 
 
____________________________________

 
Mark A. Liggett


 

 

 
 
CADIZ, INC.


 

 

                                                                    
 
By:
Keith Brackpool
  Its: Chairman and Chief Executive Officer